As filed with the Securities and Exchange Commission on November 13, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN FINANCIAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Ohio (State or other jurisdiction of incorporation or organization) 31-1544320 (IRS Employer Identification Number) 301 East Fourth Street Cincinnati, Ohio45202 (513) 579-2121 (Address of Registrant’s Principal Executive Offices) AMERICAN FINANCIAL GROUP, INC. 2 (Full title of the plan) Karl J. Grafe, Esq. Vice President, Assistant General Counsel and Secretary American Financial Group, Inc. One East Fourth Street Cincinnati, Ohio 45202 (513) 579-2540 Facsimile:(513) 579-0108 (Name, Address and Telephone Number, Including Area Code, of Agent for Service of Process) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(3) Common Stock 2,500,000 shares This Registration Statement is filed for up to 2,500,000 additional shares of common stock of American Financial Group, Inc. pursuant to the 2005 Stock IncentivePlan. Estimated solely for purposes of calculating the amount of the registration fee. Registration fee has been calculated pursuant to Rule 457(h). REGISTRATION OF ADDITIONAL SECURITIES This Registration Statement relates solely to the registration of additional securities of the same class as other securities for which registration statements on this form relating to an employee benefit plan are effective.Pursuant to General Instruction E of Form S-8, this registration statement incorporates by reference the contents of the registration statements on Form S-8 filed by the Registrant on May 27, 2005 (File No. 333-125304) and November 4, 2010 (File No. 333-170343) with respect to Registrant’s 2005 Stock Incentive Plan. Item 8.Exhibits 5 Opinion of Mark A. Weiss, Esq. 10 2005 Stock Incentive Plan. Consent of Mark A. Weiss, Esq. (contained on Exhibit 5). Consent of Ernst & Young LLP. 24 Power of Attorney (contained on the signature page). SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Cincinnati, Ohio, on November 12, 2012. AMERICAN FINANCIAL GROUP, INC. By: /s/Carl H. Lindner III Carl H. Lindner III Co-Chief Executive Offic By: /s/S. Craig Lindner S. Craig Lindner Co-Chief Executive Offic KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below whose name is preceded by an (*) hereby constitutes and appoints Karl J. Grafe and Mark A. Weiss, and each of them acting individually, his or her true and lawful attorney-in-fact and agent, each with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement and to sign any and all registration statements relating to the same offering of securities as this Registration Statement that are filed pursuant to Rule 462(b) promulgated under of the Securities Act of 1933 and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission and any other regulatory authority, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as such person might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Capacity Date /s/Carl H. Lindner III Director November 12, 2012 *Carl H. Lindner III /s/S. Craig Lindner Director November 12, 2012 *S. Craig Lindner /s/John B. Berding Director November 12, 2012 *John B. Berding /s/James E. Evans Director November 12, 2012 *James E. Evans /s/Theodore H. Emmerich Director November 12, 2012 *Theodore H. Emmerich /s/Terry S. Jacobs Director November 12, 2012 *Terry S. Jacobs /s/Gregory G. Joseph Director November 12, 2012 *Gregory G. Joseph /s/Kenneth C. Ambrecht Director November 12, 2012 *Kenneth C. Ambrecht /s/William W. Verity Director November 12, 2012 *William W. Verity /s/John I. Von Lehman Director November 12, 2012 *John I. Von Lehman /s/Keith A. Jensen Senior Vice President (Principal November 12, 2012 *Keith A. Jensen Financial and Accounting Officer)
